                Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 1 of 11



 1
                                                                                 HONORABLE ROBERT S. LASNIK
 2
 3
 4
 5
 6                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                             AT SEATTLE
 8
     SEATTLE PACIFIC INDUSTRIES, INC.                                         Civil Action No.: 18-cv-224-RSL
 9
10                        Plaintiff,
                                                                              PLAINTIFF’S MOTION FOR
11   v.                                                                       SUMMARY JUDGMENT
                                                                              (PUBLIC VERSION, REDACTED)
12   S3 HOLDING LLC and OLIVIA MILLER, INC.

13                        Defendants.                                         NOTING DATE: DECEMBER 21, 2018

14
15                                                         INTRODUCTION
16             Plaintiff Seattle Pacific Industries, Inc. (“SPI”) is the owner of the well-known
17   UNIONBAY trademarks for apparel and footwear. In 2014, SPI licensed its UNIONBAY
18   marks to defendant S3 Holding LLC (“S3”) for use in connection with the manufacture and
19   sale of footwear pursuant to a Trademark License Agreement (the “License Agreement”). In
20   2017, S3 failed to make two required quarterly guaranteed minimum quarterly royalty
21   payments and two quarterly advertising payments. SPI delivered a written notice of default to
22   S3 resulting in the termination of the License Agreement. Despite the termination of the
23   License Agreement, S3 has continued to sell UNIONBAY merchandise without authorization.
24             Based on S3’s answer to the complaint and its responses to SPI’s written discovery
25   requests, there is no dispute that S3 breached the License Agreement and that SPI has been
26   damaged. It is undisputed that S3 owed SPI $160,000 in guaranteed payments under the
27   License Agreement for 2017. It is also undisputed that SPI has been deprived of payment of



     PLAINTIFF’S MOTION FOR SUMMARY                                                 SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                           701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                         SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ..................................... 1                       (206) 622-4900
                Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 2 of 11



 1
     royalties for all of S3’s 2018 sales of UNIONBAY merchandise which was unauthorized and in
 2
     breach of the License Agreement.
 3
               All sales of UNIONBAY branded merchandise without authorization after termination
 4
     of the License Agreement also constitute trademark infringement. For this infringement, SPI is
 5
     also entitled to recover damages in form of lost royalties. Further, to compensate SPI for the
 6
     additional substantial and irreparable damage to the goodwill of the UNIONBAY Marks, SPI
 7
     requests that the Court treble the lost royalties award as authorized under the Lanham Act.
 8
               Based on these undisputed facts, SPI now moves for summary judgment on its breach
 9
     of contract and trademark infringement claims.
10
                                                     STATEMENT OF FACTS
11
               Founded in 1980 and based in Seattle, Washington, SPI is the owner of the family of
12
     UNIONBAY trademarks for various types of apparel and footwear. Declaration of Stephen
13
     Ritchey (“Ritchey Decl.”), ¶ 2. The UNIONBAY trademarks (the “UNIONBAY Marks”)
14
     include, among others, the following registered marks:
15
16
      Mark                      Reg. No.            Reg. Date           Goods
17    UNION BAY                 1297731             9/25/1984           Men's, Women's and Children's Clothing and
                                                                        Sportswear Garments-Namely, Jeans, Blouses,
18                                                                      Shirts, Jackets, Slacks, Pants, Tee-Shirts
19    UNIONBAY                  1559904             10/10/1989          Men's, Women's and Children's Clothing and
                                                                        Sportswear Garments-Namely, Jeans, Blouses,
20                                                                      Shirts, Jackets, Slacks, Pants, Tee-Shirts
      UNIONBAY                  2353790             5/30/2000           Men’s, women’s and children’ s clothing and
21                                                                      accessories, namely, jeans, blouses, shirts,
22                                                                      jackets, belts, bottoms, underwear, coats,
                                                                        dresses, footwear, gloves, head wear, hosiery,
23                                                                      sleepwear, socks, neckwear, robes, overalls,
                                                                        pants, skirts, sweaters, tops, and swim wear
24    UB                        2455084             5/29/2001           Men's, women's and children's clothing and
25                                                                      accessories, namely, jeans, blouses, shirts,
                                                                        jackets, belts, bottoms, underwear, coats,
26                                                                      dresses, footwear, gloves, head wear, hosiery,
                                                                        sleepwear, socks, neckwear, robes, overalls,
27                                                                      pants, skirts, sweaters, tops, and swim wear
     Ritchey Decl., ¶ 3 & Ex. A.


     PLAINTIFF’S MOTION FOR SUMMARY                                                  SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                            701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                          SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ..................................... 2                        (206) 622-4900
                Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 3 of 11



 1
               On August 22, 2014, SPI entered into the License Agreement with S3 as licensee and
 2
     Olivia Miller, Inc. (“Olivia Miller”) as guarantor. Ritchey Decl., ¶ 6 & Ex. B. In the License
 3
     Agreement, SPI granted to S3 an exclusive license to use the UNIONBAY Marks in connection
 4
     with the design, manufacture and wholesale distribution of footwear for young men and
 5
     footwear for boys (the “UNIONBAY Products”). Complaint ¶ 11 (Doc. No. 1), Answer ¶ 11
 6
     (Doc. No. 17); Ritchey Decl., ¶ 7 & Ex. B (Standard Terms and Conditions (“Standard Terms”)
 7
     ¶ 2(a)). Olivia Miller guaranteed the prompt payment of each and every obligation and liability
 8
     of S3 under the License Agreement. Complaint ¶ 12, Answer ¶ 12; Ritchey Decl., ¶ 8 & Ex. B
 9
     (Basic Terms ¶ 10). As stated in paragraph 10 of the Basic Terms of the License Agreement,
10
     the guarantee “is an absolute continuing and unlimited guarantee of payment.” Id.
11
               The License Agreement provides that S3 was required to make an annual Guaranteed
12
     Minimum Royalty Payment (the “GMRP”). Ritchey Decl., ¶ 9 & Ex. B (Basic Terms, ¶ 6). For
13
     the year ending December 31, 2017, the amount of the GMRP was $120,000. Id. S3 was also
14
     required to pay at least 2% of the Guaranteed Minimum Net Sale (the “GMNS”) each year as
15
16   an Advertising Payment. Id. (Basic Terms, ¶ 9). The Advertising Payment for 2017 was

17   $40,000 (2% of the GMNS of $2,000,000). See id. (Basic Terms, ¶ 7). Thus, for 2017, S3’s

18   total minimum guaranteed payments due under the License Agreement were $160,000.

19             For 2017, S3 agreed to pay to SPI the GMRP in equal quarterly installments in advance

20   on the first day of January, April, July and October. Ritchey Decl., ¶ 11 & Ex. B (Standard

21   Terms, ¶ 3(a)). The Advertising Payment for 2017 was also due and payable on a quarterly

22   basis at the same time as the quarterly installments of the GMRP. Id. (Standard Terms, ¶ 3(d)).

23   Thus, on January 1, 2017, S3 was required to pay to SPI $40,000 ($30,000 in GMRP and

24   $10,000 in Advertising Payment. And on April 1, 2017, S3 was required to make another

25   payment to SPI of $40,000.

26             It is undisputed that S3 failed to make either of these required payments. Ritchey Decl.

27   ¶ 12. S3 admits that it did not make the quarterly installment payment of the GMRP for either



     PLAINTIFF’S MOTION FOR SUMMARY                                           SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                     701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                   SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ..................................... 3                 (206) 622-4900
                Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 4 of 11



 1
     the first quarter or the second quarter of 2017. Declaration of Marc Levy in Support of
 2
     Plaintiff’s Motion for Summary Judgment (“Levy Decl.”), Ex. A (Responses to Requests for
 3
     Admission Nos. 5 & 6). It is also undisputed that S3 did not make any Advertising Payment in
 4
     2017. Id. (Response to Request for Admission No. 8).
 5
               On May 16, 2017, SPI provided a written notice of default to S3 based, in part, on S3’s
 6
     failure to make its required quarterly installments of the GMRP and the Advertising Payment
 7
     for the first and second quarters of 2017. Ritchey Decl. ¶ 13 & Ex. C. S3 admits that it failed to
 8
     cure these defaults. S3 admits that it has not made any payments to SPI since January 1, 2017.
 9
     Levy Decl., Ex. A (Response to Request for Admission No. 1).
10
               The License Agreement terminated not later than 10 days after SPI sent its notice of
11
     default, namely May 26, 2017.1 As a result of SPI’s termination of the License Agreement, the
12
     entire balance of the GMRP and the Advertising Payment was accelerated and became
13
     immediately due and payable. Ritchey Decl., ¶ 15 & Exhibit B (Standard Terms, ¶ 11(c)(4)
14
     (“Any termination of this Agreement resulting from a breach or default by Licensee shall not
15
16   relieve Licensee from any obligations which accrued prior to the date of termination. In

17   addition, the unpaid balance of the GMRP and Advertising Payment shall be accelerated and be

18   immediately due and payable.”).

19             Within 15 days after termination, S3 was required to provide to SPI a detailed schedule

20   of all inventory remaining on the date of termination and its location. S3 failed to comply with

21   this obligation. Ritchey Decl., ¶ 17. The only information concerning S3’s inventory was

22   provided on June 7, 2017 and such information was incomplete; it lacked any information as to

23   the location of the inventory. Id. S3 admits that it did not provide to SPI the location of its

24
25   1
       Ritchey Decl., ¶ 14 & n. 1, Ex. B (Standard Terms ¶ 11(b). In fact, the License Agreement terminated
     immediately upon SPI’s sending of its May 16, 2017 notice of termination because the termination was based in
26   part on S3’s failure to obtain approval on many styles of footwear it was selling. See Ritchey Decl., ¶ 14 & n. 1,
     Ex. B (Standard Terms ¶ 11(a). However, for purposes of this motion, SPI is not relying on S3’s failure to obtain
27   approvals as the basis for termination. Therefore, for purposes of this motion, SPI will assume that the License
     Agreement terminated on May 26, 2017, ten days after it sent its notice.



     PLAINTIFF’S MOTION FOR SUMMARY                                           SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                     701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                   SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ..................................... 4                 (206) 622-4900
                Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 5 of 11



 1
     inventory remaining at any time after May 16, 2017. Levy Decl., Ex. A (Response to Request
 2
     for Admission No. 8).
 3
               If S3 had provided the required inventory data as required, S3 would have had the right
 4
     to sell through its inventory of UNIONBAY Products remaining as of the date of termination
 5
     for a period of 180 days (ending not later than November 23, 2017), the Disposal Period. See
 6
     Ritchey Decl., ¶ 17 & Ex. B (Standard Terms ¶ 11(d)). S3, however, failed to comply with this
 7
     requirement and therefore S3 did not earn the benefit of the Disposal Period.
 8
               S3 admits that it has sold UNIONBAY Products after SPI sent its notice of termination
 9
     on May 16, 2017. Levy Decl., Ex. A (Response to Request for Admission No. 11). S3 also
10
     admits that it has sold UNIONBAY Products after the end of the Disposal Period in November
11
     2017. Levy Decl., Ex. A (Response to Request for Admission No. 12).
12
               Using S3’s sales records, SPI has calculated the amount of royalties it has lost as a
13
     result of SPI’s 2018 sales of UNIONBAY Products after the termination of the License
14
     Agreement. Those royalties total                            based on sales revenue of             . Ritchey Decl. ¶
15
16   20. SPI has also calculated lost royalties on sales of S3’s current inventory of UNIONBAY

17   Products. That represents an additional royalty of                         . Ritchey Decl. ¶ 21.

18             SPI filed this action on February 12, 2018. Under the License Agreement, defendants

19   agreed that any controversy arising of the License Agreement “shall be resolved without a jury

20   in a State or Federal Court located within the City of Seattle.” Ritchey Decl., Ex. B (Standard

21   Terms ¶ 17(i)). Defendants further consented to jurisdiction in such courts. Id. The parties

22   further agreed that the License Agreement “shall be governed by and interpreted pursuant to

23   the laws of the State of Washington….” Id.

24                                                             ARGUMENT

25             I.         Summary Judgment Standard

26             Summary judgment is appropriate when there is no genuine dispute as to any material

27   fact which would preclude the entry of judgment as a matter of law. Fed. R. Civ. P. 56(a). The



     PLAINTIFF’S MOTION FOR SUMMARY                                                SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                          701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                        SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ..................................... 5                      (206) 622-4900
                Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 6 of 11



 1
     moving party, SPI, bears the initial burden of identifying those portions of the pleadings,
 2
     depositions, answers to interrogatories, admissions, and affidavits, if any, that demonstrate the
 3
     absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.
 4
     Ct. 2548, 91 L. Ed. 2d 265 (1986). Once the moving party has satisfied its burden, it is entitled
 5
     to summary judgment if the nonmoving party fails to designate specific facts showing that
 6
     there is a genuine issue of material fact for trial. Id. at 324. "The mere existence of a scintilla of
 7
     evidence in support of the non-moving party's position is not sufficient," and factual disputes
 8
     whose resolution would not affect the outcome of the suit are irrelevant to the consideration of
 9
     a motion for summary judgment. Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912,
10
     919 (9th Cir. 2001); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L.
11
     Ed. 2d 202 (1986). The Court will view the evidence in the light most favorable to the
12
     nonmoving party and draw all reasonable inferences in that party's favor. Mueller v. Auker, 576
13
     F.3d 979, 991 (9th Cir. 2009).
14
               In this case, SPI has met its burden of establishing that there is no genuine dispute as to
15
16   any material fact that would preclude the entry of judgment as a matter of law on both of its

17   breach of contract and trademark infringement claims.

18             II.        S3 Breached the License Agreement

19             To sustain a claim for breach of contract, a party must allege a duty imposed by

20   contract, a breach and damages proximately caused. NW Indep. Forest Mfrs. V. Dep’t of Labor

21   & Indus., 78 Wash. App. 707, 712, 899 P.2d 6 (1995). SPI has satisfied each required element.

22             First, the License Agreement imposed duties on S3 to make quarterly installment

23   payments of both the GMRP and the Advertising Payment for the first and second quarters in

24   2017. Second, it is undisputed that S3 breached these duties because it admittedly failed to

25   make these payments. Third, SPI has suffered damages from this breach in being deprived of

26   these required payments.

27



     PLAINTIFF’S MOTION FOR SUMMARY                                           SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                     701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                   SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ..................................... 6                 (206) 622-4900
                Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 7 of 11



 1
               S3 also breached the License Agreement by admittedly selling UNIONBAY Products
 2
     after it was terminated in May 2017. S3 was not entitled to the benefit of the Disposal Period
 3
     because it failed to meet the conditions required to obtain that benefit. Therefore, all S3’s sales
 4
     of UNIONBAY Products after not later than May 26, 2017 were unauthorized. But even if S3
 5
     had been entitled to the Disposal Period, it is undisputed that that period ended not later than
 6
     November 23, 2017 and that S3 continued to sell License Products after the end of that period
 7
     and into 2018. SPI has been damaged by this breach in the amount of the royalties of which it
 8
     has been deprived. Based on S3’s own sales data, these unpaid royalties for 2018 sales (not
 9
     covered by the GMRP for 2017) amount to                                  . In addition, S3 is continuing to sell its
10
     current inventory of UNIONBAY Products. Royalties on its sales of this inventory amount to
11
     another estimated                     . Thus, the total amount of damages from S3’s breaches of contract
12
     are $208,148.2
13
               Because these contract damages are liquidated, they are subject to an award of
14
     prejudgment interest. See Unigard Ins. Co. v. Mut. Of Enumclaw Ins. Co., 160 Wn. App. 912,
15
16   925, 250 P.3d 121 (2011). Under Washington law which governs the License Agreement, the

17   prejudgment interest rate is set by RCW 19.52.010 at twelve percent. See Hill v. Garda CL

18   Nw., Inc., 191 Wn.2d 553, 573, 424 P.3d 207 (2018) (“prejudgment interest under RCW

19   19.52.010 is designed to repay the plaintiff for the ‘use value’ of the money that the plaintiff

20   never received.”). The $160,000 in contract damages was liquidated as of no later than May 26,

21   2017, when that sum became due and payable. SPI is therefore entitled to recover prejudgment

22   interest at the rate of twelve percent per year on the $160,000 amount from May 26, 2017 to the

23   date of judgment.

24             Finally, the prevailing party in any action to enforce rights under the License

25   Agreement “shall be entitled to recover from the losing party its reasonable attorneys’ fees and

26
     2
       The $208,148 damages figure is based on the undisputed unpaid GMRP and Advertising Payment for 2017 of
27   $160,000 plus royalties on S3’s 2018 sales of UNIONBAY Products of        and estimated royalties on S3’s
     current inventory of UNIONBAY Products of          .



     PLAINTIFF’S MOTION FOR SUMMARY                                                     SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                               701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                             SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ..................................... 7                           (206) 622-4900
                Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 8 of 11



 1
     costs ….” Ritchey Decl., Ex. B (Standard Terms ¶ 17(q)). Therefore, in addition to the
 2
     $208,148 in breach of contract damages plus prejudgment interest, S3 is liable to pay SPI’s
 3
     reasonable attorneys’ fees and costs.3
 4
               III.       S3 Has Infringed SPI’s UNIONBAY Marks
 5
               To show trademark infringement under the Lanham Act, the plaintiff must show that (1)
 6
     the plaintiff owns a valid trademark; (2) the defendant is using the trademark without the
 7
     plaintiff's authorization; and (3) the defendant's use of the trademark likely confuses
 8
     consumers. Applied Info. Scis. Corp. v. eBay, Inc., 511 F.3d 966, 969 (9th Cir. 2007) (citing
 9
     Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp., 174 F.3d 1036, 1047, 1053 (9th Cir.
10
     1999)).
11
               In this case, S3 has undisputedly engaged in trademark infringement. First, there is no
12
     dispute that SPI is the owner of the UNIONBAY Marks which are registered. Ritchey Decl. ¶¶
13
     2-4 & Ex. A.
14
               Second, there is no dispute that S3 has been using the UNIONBAY Marks without
15
16   authorization after it no longer had any right to use such marks under the License Agreement.

17   S3 admits that it has sold UNIONBAY Products after November 2017, which would have been

18   the end of the Disposal Period even if it would have been activated.

19             Third, there is no dispute that S3’s continued use of the UNIONBAY Marks on the

20   UNIONBAY Products is likely to confuse consumers. Courts regularly find a likelihood of

21   consumer confusion when, as here, former licensees continue to use trademarks without

22   authorization. See, e.g., Church of Scientology Int'l v. Elmira Mission of the Church of

23   Scientology, 794 F.2d 38, 44 (2d Cir. 1986) (“When such party . . . loses its authorization yet

24   continues to use the mark, the potential for consumer confusion is greater than in the case of a

25   random infringer. Consumers have already associated some significant source identification

26
     3
      Because the License Agreement provides for reasonable attorneys’ fees and costs, if the Court grants SPI’s
27   motion for summary judgment, SPI requests that it be provided an opportunity to present its fees claim to the
     Court.



     PLAINTIFF’S MOTION FOR SUMMARY                                           SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                     701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                   SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ..................................... 8                 (206) 622-4900
                Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 9 of 11



 1
     with the licensor.”); see also Wetzel's Pretzels, LLC v. Johnson, 797 F. Supp. 2d 1020, 1028
 2
     (C.D. Cal. 2011) (“Continued use by former . . . licensee of the mark constitutes a fraud on the
 3
     public, since they are led to think that the continuing user is still connected with the trademark
 4
     owner.” (internal quotation marks omitted)). After the termination of the License Agreement,
 5
     there is no way for the public to know that the S3-produced UNIONBAY Products do not come
 6
     from Plaintiff. Therefore, S3’s continued use of the UNIONBAY Marks on UNIONBAY
 7
     Products is likely to cause confusion among consumers.
 8
               Under the Lanham Act, SPI is entitled to actual damages caused by the infringement. 15
 9
     U.S.C. § 1117. In a case like this one involving a terminated licensee, it is proper to measure
10
     the amount of damages based on the royalty rate set forth in the license agreement. See, e.g.,
11
     Choice Hotels Int’l, Inc. v. Patel, 2013 U.S. Dist. LEXIS 194012,*9 (S.D. Cal. 2013) (“The
12
     Court finds that the appropriate measure of damages is the amount of royalties Choice Hotels
13
     would have received pursuant to the franchise agreement had Defendants remained franchisees
14
     during the infringing period.”). SPI has been damaged in the amount of royalties it has lost
15
16   because S3 has continued to sell UNIONBAY Products without authorization, namely

17   representing royalties on all of S3’s 2018 sales.

18             “In assessing damages the court may enter judgment, according to the circumstances of

19   the case, for any sum above the amount found as actual damages, not exceeding three times

20   such amount.” 15 U.S.C. § 1117. In exercising this discretion, any damages enhancement

21   “shall constitute compensation and not a penalty.” Id. See Skydive Arizona, Inc. v. Quattrocchi,

22   673 F.3d 1105, 1114 (9th Cir. 2014). In this case, an enhancement of the damages award is

23   proper in order compensate SPI for the substantial and irreparable loss of goodwill and value of

24   the UNIONBAY Marks caused by S3’s unauthorized use of the marks. This loss is not

25   reflected in the lost royalties which only reflect the negotiated compensation for the use of the

26   marks under license. Ritchey Decl. ¶ 22. See Choice Hotels, 2013 U.S. Dist. LEXIS

27



     PLAINTIFF’S MOTION FOR SUMMARY                                           SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                     701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                   SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ..................................... 9                 (206) 622-4900
               Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 10 of 11



 1
     194012,*10 (doubling damages award of lost royalties based on damage to goodwill). S3 seeks
 2
     an award of treble damages of $144,408 to provide compensation to S3 for this loss.
 3
               IV.        Olivia Miller, Inc. is Liable Under its Unconditional Guaranty
 4
               Olivia Miller, Inc. (“Olivia Miller”) provided an unconditional guaranty of S3’s
 5
     obligations under the License Agreement. “An absolute guaranty is an unconditional
 6
     undertaking on the part of the guarantor that the debtor will pay the debt or perform the
 7
     obligation.” Nat’l Bank of Wash. v. Equity Investors, 81 Wn.2d 886, 917, 506 P.2d 20 (1973)
 8
     (quoting Robey v. Walton Lumber Co., 17 Wn.2d 242, 255, 135 P.2d 95 (1943)). Because
 9
     Olivia Miller’s guaranty is absolute, S3’s default under the License Agreement automatically
10
     triggers Olivia Miller’s liability for S3’s obligation. Thus, Olivia Miller is liable for the full
11
     amount of S3’s breach of contract, namely, $208,148, plus prejudgment interest and attorney’s
12
     fees, as provided in the License Agreement.
13
                                                            CONCLUSION
14
               SPI licensed its UNIONBAY Marks to S3 to sell footwear. S3 admittedly breached its
15
16   payment obligations under the License Agreement and SPI properly terminated the license. S3

17   is liable not only for breach of contract, but also for trademark infringement because it

18   continued to sell UNIONBAY Products long after its license was terminated. SPI respectfully

19   requests that the Court grant its motion for summary judgment and grant the following relief:

20             i.         Breach of contract damages in the amount of $208,148;

21             ii.        Treble damages from trademark infringement in the amount of $144,408;

22             iii.       Prejudgment interest on the $160,000 portion of breach of contract damages

23                        calculated at the annual rate of 12% from May 26, 2017 to the date of judgment;

24                        and

25             iv.        Reasonable attorney’s fees and costs in an amount to be determined.

26
27



     PLAINTIFF’S MOTION FOR SUMMARY                                          SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                    701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                  SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ................................... 10                 (206) 622-4900
               Case 2:18-cv-00224-RSL Document 25 Filed 11/29/18 Page 11 of 11



 1
               Respectfully submitted this 29th day of November, 2018,
 2
 3                                                                             Seed IP Law Group LLP
 4
                                                                               By: /s/ Marc C. Levy
 5
                                                                               Marc C. Levy, WSBA No. 19203
 6                                                                             Thomas A. Shewmake, WSBA No. 50765
                                                                               701 Fifth Ave., Suite 5400
 7                                                                             Seattle, WA 98104
                                                                               (206) 622-4900
 8
                                                                               marcl@seedip.com
 9                                                                             tomshewmake@seedip.com

10                                                                             Attorneys for Plaintiff
                                                                               Seattle Pacific Industries, Inc.
11
12
13
14
                                                 CERTIFICATE OF SERVICE
15
16             I hereby certify that on this 29th day of November, 2018, I caused to be electronically

17   filed the foregoing PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT with the Clerk of

18   Court using the CM/ECF system, which will send notification of such filing to the following

19   counsel of record:

20             Scott Zarin
21             scottzarin@copyrightrademarkcounsel.com
22
                                                                              /s/Jennifer Ruppert
23
                                                                             Jennifer Ruppert
24
25
26
27



     PLAINTIFF’S MOTION FOR SUMMARY                                                       SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                                                 701 F FTH AVENUE, SUITE 5400
     JUDGMENT
                                                                                               SEATTLE, WASHINGTON 98104-7092
     Civil Action No. 18-cv-224-RSL ................................... 11                              (206) 622-4900
